DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-32 are pending.

Election/Restrictions
Applicants' election without traverse of "bypass surgery" as the species of "treatment following suPAR level determination" in the 5/28/21 reply is acknowledged. Applicants indicate claims 1-5, 25 and 32 read on the elected species. On further consideration, as "stenting" is recited as the alternative to "bypass surgery" in claims 1-5, 25 and 32, this species is hereby rejoined, in order that these claims can be considered in full. As a result, dependent claim 6 is also rejoined for consideration. 
Claim(s) 7-24 and 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-6, 25 and 32 are under consideration, as they read upon the elected species.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 25 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method with the intended goal of treating cardiovascular disease (CVD) in a subject based on determination of the level of the protein suPAR in a sample from a subject. The elected species of treatment to be applied following measurement of suPAR is "bypass surgery", which is limited to claims 1-6, 25 and 32. Practicing the method of these claims involves two steps, as recited in independent claim 1, which are determining the level of the protein suPAR (soluble urokinase plasminogen activator receptor) in a sample from a subject suffering from CVD; and then, based on the level, either performing bypass surgery (for suPAR over a threshold), or stenting coronary arteries (for suPAR below the threshold). The dependent claims limit various aspects of the method. Thus, the claimed method broadly encompasses predicting which treatment (bypass surgery or stenting) is more appropriate for the subject to be treated based on measurement and comparison of the level a single biomarker (suPAR) to a threshold. Claims 2 and 3 further limit the threshold level to one based on algorithm that incorporates at least age, renal function and gender (claim 2) or to a level that is "about 3 ng/mL" (claim 3). Claims 4 and 5 further limit the CVD to coronary artery disease (claim 4) that is triple-vessel disease (claim 5). Claim 6 limits the stenting to percutaneous coronary intervention; claim 25 limits the determining step to being performed by various techniques; e.g., immunoassay, and claim 32 limits the sample to blood or urine.
	With regard to treating CVD with bypass surgery or stenting, the prior art teaches that "[t]reatment of coronary atherosclerosis due to accumulation of plaques throughout arteries often encompasses mainly two options: minimally invasive percutaneous 
The post filing-date art of Stone et al teaches, "Percutaneous coronary intervention (PCI) with drug-eluting stents has emerged as an acceptable treatment for selected patients with left main coronary artery disease. However, long-term data from randomized trails comparing PCI involving contemporary drug-eluting stents with coronary-artery bypass grafting (CABG) in these patients are lacking" (Stone et al, 2019. N Engl J Med. 381(19): 1820-1830). Thus, the post-filing date art also 
The prior art does not appreciate using the level of suPAR in a subject suffering from CVD as a guide to determine whether bypass surgery or stenting is a more appropriate treatment. The model developed by Polsterl described above includes diagnostic markers, but this group of markers does not include suPAR. Hayek et al, 2018 teaches that in patients with type 2 diabetes, "suPAR was strongly associated with mortality and improved risk discrimination beyond traditional risk factors, CAC and hs-CRP" (see Abstract of Hayek et al, 2018. J Am Heart Assoc. 7:e008194; 9 pages as printed). Hayek et al further teaches in "Clinical Perspective", that these results have the potential to be clinically useful, because "[a]s a biomarker of risk for kidney disease and all-cause death, suPAR levels may be useful in patients with type 2 diabetes mellitus for risk stratification, initiation of preventive therapy such as statins, renin-angiotensin inhibitors, or treatment decisions such treatment decisions such as in coronary artery bypass grafting versus percutaneous coronary interventions in patients with multivessel disease" (pg 22; emphasis added). However, the section "Conclusions and Clinical Implications" states that "Whether measuring suPAR will alter management in patients with T2D warrants additional study" (pg 8). Thus, while the prior art recognizes that suPAR levels are associated with mortality and risk of such in a particular patient population (i.e., those with type 2 diabetes), it also cautions that further study is necessary to determine if such can be used for making medical decisions, such as treatment of bypass surgery or stenting, in such patients. Furthermore, the teachings of Hayek do not speak to patient populations beyond those having type 2 diabetes. Thus, at the time of filing of the instant application, the skilled artisan would not have known, based solely on the teachings of the prior art, whether or not measurement of suPAR levels could be used predictably to guide decisions as to whether CVD patients should be treated with bypass surgery or stenting, and would have looked to the instant application to provide predictability that the claimed method would work before using such to treat patients.
	The specification provides limited teachings in support of the method are directed to the elected species of treatment under consideration; i.e., claims 1-6, 25 and 32. 
	Furthermore, the standard in the art of diagnostic biomarkers is to provide evidence to validate a hypothesized correlation between a biomarker and the diagnosis it is asserted to provide. Libby et al (2015) teach that "Biomarkers can aid a physician to sort individuals into categories of disease or no disease. This use of biomarkers to discriminate requires validation and refinement. The use of highly sensitive troponin assays to discriminate individuals with acute coronary syndromes who require 
The scope of the claims adds further unpredictability as to whether the claimed method is fully enabled. The claims encompass the full range of cardiovascular disease (CVD) patients, a vast genus that includes, as set forth in the specification, "numerous conditions affecting the heart, heart valves, and vasculature (e.g., veins and arteries) of the body", including such disparate conditions as atherosclerosis, angina, heart failure, pulmonary embolism, hypertension, stroke, myocarditis, tachycardia, endocarditis, vasculitis and peripheral vascular disease and more (¶ 20). Furthermore, the specification also teaches that the claims encompass the full range of bodily samples, including not only blood, but also other bodily fluids such as urine, cerebral spinal fluid, bronchalveolar lavage, and non-fluid tissue samples (¶ 32). While the prior art, e.g., Hayek et al (2018; cited above), appreciates measurement of suPAR in plasma samples, there is no teaching regarding whether suPAR, a secreted protein, is also detectable in other bodily fluids or tissue samples, and if so, whether such expression correlates with the plasma expression. Even if evidence was provided that suPAR levels 
Due to the large quantity of experimentation necessary to determine whether the level of suPAR protein in a sample from a subject having cardiovascular disease can be used predictably to guide a decision as to whether the subject should be treated with bypass surgery or stenting, the lack of guidance presented in the specification, the absence of working examples demonstrating predictability of the claimed method, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect subject populations and samples, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.	 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646